Citation Nr: 0123253	
Decision Date: 09/25/01    Archive Date: 10/02/01	

DOCKET NO.  96-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In May 1996 the veteran filed a substantive appeal, 
perfecting his appeal regarding, inter alia, service 
connection for disability residual to exposure to Agent 
Orange.  In a signed written statement, received in May 2000, 
the veteran indicated that he desired to withdraw his appeal 
with respect to service connection for disability residual to 
exposure to Agent Orange.  Since the veteran has withdrawn 
his appeal with respect to this issue, it is no longer in 
appellate status and will not be considered by the Board at 
this time.  38 C.F.R. § 20.204(b)(c).  

In May 2000 the veteran submitted a statement withdrawing his 
request for a hearing before the Board.

In a written brief, submitted by the veteran's representative 
in August 2001, at page 2, it is indicated that alcohol abuse 
should be considered as part of or secondary to PTSD.  This 
is referred to the RO for its consideration.  


FINDINGS OF FACT

1.  An unappealed August 1982 RO decision denied service 
connection for a psychiatric disorder, including PTSD.

2.  Evidence received since the August 1982 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

The August 1982 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a psychiatric disorder, including 
PTSD, is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  
38 U.S.C.A. §§ 5103A, 5107.  See also recently published 
regulations at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)), promulgated pursuant to the enabling statute.  
Since the veteran's claim to reopen was received after August 
29, 2001, that portion of the amended regulation, applicable 
to reopening claims, is not for application herein.  In light 
of the Board's favorable decision, with respect to finding 
that new and material evidence has been submitted to reopen 
the veteran's claim of service connection for a psychiatric 
disorder, including PTSD, the Board concludes that the VA has 
complied with the new requirements, as applicable, as they 
may relate to the reopening of the veteran's claim.

An August 1982 RO decision denied service connection for a 
psychiatric disorder, including PTSD.  The veteran was 
notified of that decision, and his appellate rights, but he 
did not initiate an appeal and that decision is now final.  

The evidence of record prior to the August 1982 RO decision 
included the veteran's service medical and personnel records, 
as well as the report of a July 1982 VA psychiatric 
examination.  The report of that examination indicates that 
the veteran did not fulfill the criteria for PTSD.  It did 
indicate that the veteran had symptoms suggestive of a 
chronic anxiety neurosis probably related to his wartime 
experiences.  The veteran's claim was denied in the August 
1982 RO decision on the basis that he did not meet the 
diagnosis for PTSD and there was no factual basis to show 
that a mild anxiety neurosis was incurred in or aggravated by 
service.  

Subsequent to the August 1982 RO decision, additional 
evidence has been submitted, including VA treatment records, 
the report of an August 1997 VA psychiatric examination, and 
the report relating to the veteran's receipt of the Bronze 
Star Medal with "V" device.  A June 2000 VA Vet Center 
treatment record reflects that the veteran evidenced a full 
range of PTSD symptoms secondary to combat experience.

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).  Service 
connection is granted for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is 'material'; we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  With 
consideration of the June 2000 VA Vet Center record by a 
licensed social worker reflecting the assessment of 
presumptive PTSD and associating that PTSD with the veteran's 
combat experience, the Board concludes that the evidence is 
new because it indicates that the veteran currently has PTSD 
and that it is material because it may well contribute to a 
more complete picture of the circumstances surrounding the 
origin of any currently manifested psychiatric disorder.  
Therefore, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder, including PTSD, is granted.  To this 
extent only, the appeal is granted.


REMAND

The record indicates that the VA psychiatric examinations, 
afforded the veteran, were accomplished prior to receipt of 
the June 2000 VA Vet Center record indicating that the 
veteran has PTSD.  The record also reflects that VA treatment 
records have been received through June 6, 2000.  

The most recent VA orthopedic examination afforded the 
veteran was accomplished in September 1996.  

A December 1996 RO decision, inter alia, denied an increased 
rating for tinea versicolor and service connection for 
vitiligo and insomnia.  A January 1997 statement from the 
veteran indicates that it is a notice of disagreement with 
the last decision.  Where there is a notice of disagreement, 
a remand, not referral, is required by the Board.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a), are fully complied with and 
satisfied. 

2.  The RO should contact the VA 
Outpatient Clinic in Orlando and request 
copies of all records relating to any 
treatment of the veteran from June 6, 
2000, until the present.

3.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the existence and etiology of any 
currently manifested psychiatric 
disorder, including PTSD.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  All necessary tests 
and studies should be accomplished and 
all findings reported in detail.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran has a currently 
manifested psychiatric disorder, 
including PTSD.  If it is determined that 
the veteran does not have a currently 
manifested acquired psychiatric disorder, 
the examiner should provide an 
explanation as to how this conclusion was 
reached.  If it is determined that the 
veteran currently has an acquired 
psychiatric disorder, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any currently manifested psychiatric 
disorder existed during the veteran's 
active service or is related to his 
active service.  If it is determined that 
there is no relationship between a 
currently manifested psychiatric disorder 
and the veteran's active service, the 
examiner is requested to provide an 
explanation as to how such conclusion was 
reached.  A complete rationale should be 
provided for all opinions given.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected chronic low back strain.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  All necessary tests 
and studies should be accomplished and 
all findings reported in detail.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected chronic low back 
strain, including setting forth in 
degrees of excursion any limitation of 
motion of the low back.  The examiner is 
also requested to:  (1) Express an 
opinion as to whether pain that is 
related to the veteran's service-
connected chronic low back strain could 
significantly limit the functional 
ability of the low back during flare-ups, 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
service-connected chronic low back 
strain, the low back exhibits weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
A complete rationale should be provided 
for any opinion offered.  

5.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to an increased rating for 
tinea versicolor and service connection 
for vitiligo and insomnia.  All 
appropriate appellate procedures should 
then be followed.

6.  Then the RO should readjudicate the 
issue of entitlement to service 
connection for a psychiatric disorder, 
including PTSD, on a de novo basis and 
the issue of entitlement to an increased 
rating for chronic low back strain.

7.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



